Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in reply to 01/06/2022.

This application is in condition for allowance except for the following formal matters: In the reply of 01/06/202, Applicants declined to provide a terminal disclaimer with regards to the rejection of claims 1-20 in light of US patent No. 10728098 and promise to revisit this issue by submitting a TERMINAL DISCLAIMER upon allowance of the pending claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowed Claims
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Caviglia, US 20150163125 does not disclose the details of “a method/system capable of configuring a first path computation element (PCE) as a parent PCE to a first set of child PCEs comprising at least one first child PCE, wherein each of the at least one first child PCE is responsible for a first domain in a set of first domains, and wherein the at least one first child PCE is configured as a second parent PCE to a second set of child PCEs comprising at least one second child PCE, wherein each of the at least one second child PCE is responsible for a second domain in a set of second domains; establishing communication between the parent PCE and the at least one first child PCE; receiving, by the parent PCE, domain connection information from the at least one first child PCE, wherein the domain connection information comprises a first set of domain connection information corresponding to the set of first domains…” including different combination of features recited in the claims, as filed by applicants on 01/06/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUDE JEAN GILLES whose telephone number is (571)272-3914. The examiner can normally be reached Mon-Fri, from 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        March 6, 2022